DETAILED ACTION


Status
This Non-Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 17 November 2021. Claim(s) 1-10 is/are presently pending.  The present Action contains a new ground(s) of rejection not necessitated by amendment to the claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5 January 2022 was/were filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
The rejection of claim(s) 3 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment.
The declaration under 37 CFR 1.132 filed 17 November 2021 is sufficient to overcome the rejection of claims 1-10 based upon Tantot.

Response to Arguments

Regarding the rejection of claim(s) 1-10 under 35 U.S.C. 103(a) as being unpatentable over Tantot in view of Eglin, the applicant(s) submit the following remark(s)/argument(s):
(A)	At sections 1-2 of the submitted Reply: Tantot fails to teach a fuel flow rate is controlled based on a desired torque and the setting of an abutment angle. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,958,289 to Sum et al. (hereinafter “SUM”).

(A) Regarding Claim 1:
	SUM discloses:

wherein, in the speed mode, a setting of the turbomachine propeller is controlled based on a desired propeller speed, while a fuel flow rate is controlled based on a desired torque (column 1, lines 24-29: i.e. during this mode the propellers are providing forward thrust), 
wherein in the β mode, the fuel flow rate is controlled based on the desired propeller speed, the setting of the turbomachine propeller being defined at an abutment angle which limits the setting of the propeller in the speed mode and in the β mode (column 1, lines 36-45: propeller is providing reverse thrust),
the method comprising continuously calculating and updating the abutment angle during a flight based on parameters related to flight conditions estimated in real time (columns 9-10 section “propeller speed control”).

	(B) Regarding Claim 7:
		SUM further discloses:
A detection of achievement of the abutment angl

(C) Regarding Claim 8:
		SUM further discloses:


(D) Regarding Claim 9:
		SUM further discloses:
An integrator common the loops of the speed mode and the β mode of regulation of the fuel flow rate (column 10, lines 11-19).

(E) Regarding Claim 10:
		SUM further discloses:
A turbomachine including a propeller (Fig. 4), and 
processing means configured for implementing a regulation method,
the regulation method comprising implementing at least a speed mode of operation and a β mode of operation for regulating a speed and a power of the propeller, 
wherein, in the speed mode, a setting of the propeller is controlled based on a desired propeller speed, while a fuel flow rate is controlled based on a desired torque (column 1, lines 24-29: i.e. during this mode the propellers are providing forward thrust), 
wherein in the β mode, the fuel flow rate is controlled based on the desired propeller speed, the setting of the propeller being defined at an abutment angle which limits the setting of the propeller in the speed mode and in the β mode (column 1, lines 36-45: propeller is providing reverse thrust)
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUM, as applied to claim 1 above, in view of United States Patent Application Publication No. 2015/0314853 to TANTOT (hereinafter “TANTOT”).

(A) Regarding Claim 3:

The regulation method of claim 3, however, the difference between SUM and the claimed invention is that SUM does not explicitly teach one of the parameters is a helical Mach or coefficient of advance.
	TANTOT teaches:
Setting of a propeller angle is determined as a function of a relative Mach number for a blade of the propeller (paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 by setting the propeller angle as a function of Mach, as taught by TANTOT, in order to represent as well as possible the behavior of the propeller throughout the flight envelope (paragraph 0039) and thereby achieve the predictable result of taking into account the compression effects associated with speed in the transonic range for fast propellers such as unducted fan propellers ([paragraph 0015).

	Allowable Subject Matter

Claim(s) is/are 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 4-6 depend from claim 2. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2:
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745